FILED 138
Honorable James C. Kirkpatrick Secretary of State State of Missouri Capitol Building Jefferson City, Missouri 65101
Dear Mr. Kirkpatrick:
In answer to your request dated July 6, 1976, we have prepared a ballot title for a constitutional amendment proposed by the initiative.
The ballot title is:
         Increases funding for bird, fish, game, forestry and wildlife programs by levying additional sales and use taxes of one-eighth of one percent.
Very truly yours,
                                  JOHN C. DANFORTH Attorney General